Citation Nr: 1403314	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar strain with arthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee strain with arthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected psoriasis, for the period prior to July 26, 2010.

4.  Entitlement to a disability rating in excess of 60 percent for service-connected psoriasis, for the period from July 26, 2010.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to September 1998 and April 2008 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that granted service connection for psoriasis, lumbar strain with arthritis, and left knee strain with arthritis, and assigned initial 10 percent disability ratings, effective as of May 6, 2009.  The Veteran expressed disagreement with the assigned initial disability ratings and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in August 2011, the disability rating for the Veteran's psoriasis was raised to 30 percent from July 26, 2010.  In March 2013, the disability rating for the psoriasis was increased to 60 percent.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to this issue, therefore, it remains in appellate status.

When evidence of unemployability is submitted during the course of an appeal from 
a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran's file contains a September 2010 statement from the Veteran, wherein he notes that he is unable to do his job due to his psoriasis.  The issue of entitlement to a TDIU has, therefore, been raised by the record, and is under the Board's jurisdiction.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2013 Informal Hearing Presentation, the Veteran's representative indicated that he wished to withdraw his appeal as to the issues of an initial disability rating in excess of 10 percent for the lumbar strain with arthritis, and an initial disability rating in excess of 10 percent for the left knee strain with arthritis.

2.  For the period from May 7, 2009, to July 26, 2010, the Veteran's psoriasis was manifested by constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the preceding 12-month period.  

3.  For the period since July 26, 2010, the Veteran's psoriasis was not manifested by systemic manifestations, such as fever, weight loss, and hypoproteinemia.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim of 
entitlement to an initial disability rating in excess of 10 percent for lumbar strain with arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal as to the claims of entitlement to an initial rating in excess of 10 percent for left knee strain with arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for the assignment of an initial 60 percent disability rating, for the service-connected psoriasis, for the period from May 7, 2009, to July 26, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7816, 7817 (2013).

4.  The criteria for a disability rating in excess of 60 percent for the service-connected psoriasis, for the period since July 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7816, 7817 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran has withdrawn his appeal with regard to the issues of an increased disability rating for the service-connected lumbar strain with arthritis and left knee strain with arthritis.  In light of the foregoing, the Veteran does not require further assistance to substantiate the claims as to those issues.

By letter dated September 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim of entitlement to service connection.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.

As the claim being adjudicated herein is one for an increased initial disability rating for psoriasis, the Board notes that this is an appeal arising from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letter and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).

Prior to promulgation of a decision in the appeals, in a July 2013 Informal Hearing Presentation, the Veteran's representative indicated that he wished to withdraw his appeal as to the issues of an initial disability rating in excess of 10 percent for the service-connected lumbar strain with arthritis, and an initial disability rating in excess of 10 percent for the service-connected left knee strain with arthritis.  As he has withdrawn the appeal as to the stated issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues, and they are dismissed.

Increased Disability Rating for Psoriasis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, assignment of staged ratings is warranted.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the 
Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Service connection for psoriasis was granted by the RO in a rating decision dated in November 2009, wherein an initial 10 percent disability rating was assigned effective as of May 7, 2009, the date of receipt of the Veteran's claim.

The Veteran's psoriasis has been rated under Diagnostic Code 7816 which provides the rating criteria for psoriasis.  Under this diagnostic code provision, a 10 percent disability rating is warranted where the disability affects at least five percent but less than 20 percent of the entire body, or at least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent disability rating is warranted for psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A maximum 60 percent disability rating is warranted for psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2013).

The Board must also consider higher ratings under any other potentially applicable diagnostic code provision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this regard, the Board finds that Diagnostic Code 7817, which concerns exfoliative dermatitis, is also applicable to the Veteran's case.  This is the only applicable diagnostic code for rating the skin that provides for a higher disability rating of 100 percent.  Although Diagnostic Code 7800 provides for an 80 percent disability rating, it pertains to scars and is not applicable in this case.

For a 100 percent rating, Diagnostic Code 7817 requires exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  See 38 C.F.R. § 4.118 , Diagnostic Code 7817.

Having carefully considered the evidence of record, the Board finds that the Veteran is entitled to an initial 60 percent disability rating, but no higher, for both the period prior to July 26, 2010, and for the period beginning July 26, 2010.  

A review of Diagnostic Code 7816 reveals that the criteria for each percentage are written in the disjunctive.  Specifically, the use of the word "or" means that a Veteran need have only one of the symptoms included in a rating percentage, and not all of them.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997) ("the use of the word 'or' provides for an independent basis rather than an additional requirement" to satisfy the criteria for a 30 percent rating under Diagnostic Code 7000).  

Diagnostic Code 7816, therefore, provides that a 60 percent disability rating is warranted for psoriasis with, inter alia, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A review of the Veteran's claims file reveals records and statements wherein he was noted as receiving constant corticosteroid therapy.

VA treatment records dated from June 18, 2009, show that the Veteran had to apply topical corticosteroid clobetasol to himself on a daily basis.  An August 2010 letter from Dr. D.A. discusses the Veteran's psoriasis history, and it was noted that he would apply clobetasol nightly and receive cortisone injections, which are indicative of systemic therapy.

At the Veteran's October 2009 VA examination, the examiner appears to have noted that over the past year-and therefore prior to the period on appeal-the Veteran applies clobetasol daily; this is unclear, however, since as the examiner noted that the Veteran applies clobetasol daily one to two times per week.  However, a daily clobetasol application is consistent with the Veteran's June 2009 treatment record and the letter from Dr. D.A.

Moreover, a November 2010 Aeromedical Summary Examination shows that the Veteran had a history of painful and itchy lesions of the extremities with involvement of the nails and scalp, along with markedly thickened plaques of the scalp, elbows, and knees.  It was indicated that the Veteran's symptoms had been refractory to cortisone injections and topical cortisone, and only minimally responsive to clobetasol.  This is indicative that the Veteran had a history of systemic therapy in that he had been given cortisone injections.

The Veteran has also supplied lay statements in support of his claim for an increased rating.  While these statements are dated September 2010, they are still relevant given that they discuss the history of the Veteran's psoriasis, and necessarily cover the recent period prior to July 26, 2010.  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In his statement, the Veteran writes that his psoriasis worsened significantly during his August 2008 to April 2009 tour of duty in Iraq and thereafter.  He noted that he would use topical medication, receive cortisone injections, and received ultraviolet laser light treatment twice per week.  

The Veteran also provided a statement from C.G., his girlfriend.  She wrote that she first met the Veteran in August 2009, and that in the time that she had known him, she had seen him apply topical creams and tapes, and receive cortisone injections and ultraviolet treatments.  

Finally, the Veteran submitted a statement from S.J., who appeared to be a family member of the Veteran.  It was noted that he had been using corticosteroids even prior to his Iraq deployment.

Accordingly, giving all benefit of the doubt to the Veteran, the Board finds that he is entitled to a 60 percent disability rating for the period prior to July 26, 2010, as multiple pieces of evidence suggest that he had been undergoing corticosteroid injections, indicative of systemic therapy, prior to that date. 

However, the Board finds that the Veteran is not entitled to a 100 percent disability rating under Diagnostic Code 7817 for either the period prior to July 26, 2010, or the period beginning on that date.  

Due to its use of the word "and," Diagnostic Code 7817 is written in the conjunctive.  Accordingly, all the criteria contained therein must be satisfied, and not just one of them.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of "and" in Diagnostic Code 7913 is conjunctive) (internal citations omitted).  

Here, a 100 percent disability rating under Diagnostic Code 7817 requires systemic manifestations, such as fever, weight loss, and hypoproteinemia.  While the Veteran's records shows that his psoriasis has generalized involvement of the skin and constant or near-constant systemic therapy, such as corticosteroid injections and ultraviolet or laser therapy, there is no evidence of any systematic manifestations.  Without such manifestations, the Veteran is not entitled to a 100 percent disability rating, and is currently limited to a 60 percent disability rating.

To summarize, the Veteran's psoriasis warrants an initial 60 percent disability rating throughout the entire course of the appeal.  As noted above, this is an initial rating case, and consideration has been given to the assignment of an additional "staged rating" since service connection was made effective (i.e., different percentage ratings for different periods of time). Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the psoriasis warranted a disability rating higher than 60 percent.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for psoriasis under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above, which are contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment.  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  His claim has been granted to the extent discussed above, based in part on such doctrine.  However, the preponderance of the evidence is against an initial rating in excess of 60 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.

ORDER

The appeal as to the issue of an initial disability rating in excess of 10 percent for service-connected lumbar strain with arthritis is dismissed.

The appeal as to the issue of an initial disability rating in excess of 10 percent for service-connected left knee strain with arthritis is dismissed.

An initial 60 percent disability rating for psoriasis for the period from May 7, 2009, to July 26, 2010, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating in excess of 60 percent for service-connected psoriasis is denied.


REMAND

Unfortunately, a remand is required in this case as to the issue of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

As noted above, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability on appeal.  Rice, 22 Vet. App. at 453-54.  The Veteran's claims file contains a statement from the Veteran where he notes that he cannot do his job due to his psoriasis.  Based on this report of employment difficulties, a claim for a TDIU is inferred from the Veteran's claims file.

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16(a).  

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran currently meets the threshold for a schedular TDIU under 38 C.F.R. § 4.16(a), as he has a combined overall disability rating of 70 percent.  In this regard, service connection has been established psoriasis, rated at 60 percent from May 7, 2009; left knee strain with arthritis rated at 10 percent from May 7, 2009; lumbar strain with arthritis, rated at 10 percent from May 7, 2009; tinnitus, rated at 10 percent from May 7, 2009; and bilateral sensorineural hearing loss, rated as noncompensable from May 7, 2009. 

Consideration may be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.   

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On remand, the Veteran should be provided with proper notice as to the elements and information necessary to substantiate his claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.  He should also be afforded a VA examination to determine the extent that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The RO/AMC shall send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  The Veteran shall be provided with the opportunity to submit additional evidence or argument in furtherance of his claim.  Any records or responses received must be associated with the claims file.  

2.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his service-connected disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the extent that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The claims file must be made available to and be reviewed by the examiner.  All testing deemed necessary by the examiner must be undertaken.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing or following substantially gainful employment, taking into consideration his level of education, special training, and previous work experience.  

It is noted that service connection is in effect for psoriasis, left knee strain with arthritis, lumbar strain with arthritis, tinnitus, and bilateral sensorineural hearing loss.

The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without 
resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


